AO 106 (Rev. BAGCAP ILD tprO8ACwkeaC Document1 Filed 07/18/19 PagelD.1 Page 1 of 13

 

 

   

  
 

nn, rwrtaeenna

   

STN EET

 

 

 

 

UNITED STATES DISTRICT COURT GL.
for the |
Southern District of California JUL 18 2019
CLEl« US DISTHIC? COUR?
In the Matter of the Search of SOUTHERN DISTRICT OF CANEORNIA
(Briefly describe the property to be searched ERY DEPUTY |

 

 

or identify the person by name and address) Case No.

Records and information associated with the cellular
telephone assigned cail number (619) 727-1134, that are
stored at premises controlled by T-Mobile USA Inc.

APPLICATION FOR A SEARCH WARRANT

‘ISMJ 3007

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A-3.

located in the Southern District of California , there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment B-3.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
mt evidence of a crime;
©) contraband, fruits of crime, or other items illegally possessed;
[ property designed for use, intended for use, or used in committing a crime;
C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description

21 U.S.C. § 841 Distribution of Fentanyl Resulting in Death

The application is based on these facts:

See attached affidavit of DEA Special Agent Sarah Duray

of Continued on the attached sheet.

(J Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

L4. U2

Applicant's skehature
Sarah Duray, DEA Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

Date: THELMI

City and state: San Diego, California Hon. Karen S. Crawford, United States Magistrate Judge

Printed name and title

 

 

Judge's signature

 

 

 
Case 3:19-mj-03007-KSC Document1 Filed 07/18/19 PagelD.2 Page 2 of 13

ATTACHMENT A-3
Location to be Searched

This warrant applies to records and information associated with the cellular
telephone assigned call number (619) 727-1134, that are stored at premises
controlled by T-Mobile USA Inc. (“the Provider”), headquartered at 4 Sylvan Way,
Parsippany, New Jersey 07054.

 

 
Case 3:19-mj-03007-KSC Document1 Filed 07/18/19 PagelD.3 Page 3 of 13

ATTACHMENT B-3
Items to be Seized

I. Service of Warrant

The officer executing the warrant shall permit T-Mobile USA Inc. (“the
Provider”), as custodian of the Target Data described in Section II below, to locate
the information and deliver the same to the officer.

II. Items to be Seized

Items subject to seizure from T-Mobile for the period from October 1, 2018
through November 15, 2018:

a,

Subscriber information for T-Mobile telephone number
(619) 727-1134;

Telephone toll data concerning incoming and outgoing telephone calls,
text messages, and short message service (“SMS”) messages, between
T-Mobile telephone number (619) 727-1134 and other telephone

numbers; and

Cell site geo-location data relating to calls placed and received by the
telephone assigned to T-Mobile telephone number (619) 727-1134.

which are evidence of violations of 21 U.S.C. §§ 841 and 846.

 
oOo fF SN DBD WH BR W we

NM BS BO BD BRD BRD BD ND DRDO a ee ea eae
ao ~sF OH UO FE YS HN SH CO CO wm HO A UB UR UGULHECLCLUD

 

 

Case 3:19-mj-03007-KSC Document1 Filed 07/18/19 PagelD.4 Page 4 of 13

AFFIDAVIT IN SUPPORT OF A CELL SITE SEARCH WARRANT
I, Sarah Duray, being duly sworn, declare and state as follows:
I.
BACKGROUND AND EXPERIENCE OF AFFIANT

1. Jam a Special Agent Criminal Investigator for the United States Drug
Enforcement Administration (DEA), and I am an investigative or law enforcement
officer of the United States within the meaning of Section 2510(7) of Title 18 of the
United States Code. I am empowered by law to conduct investigations and to make
arrests for felony offenses. I was hired by the DEA in May of 2018, and J attended the
DEA academy for approximately eighteen (18) weeks. At the DEA Academy, I was
trained in the various aspects of conducting narcotics investigations. In September
2018, I was sworn as a DEA Special Agent (SA) and was assigned to DEA San Diego
Field Division (SDFD).

2. While with the DEA, I have participated in approximately 100 narcotics
investigations and more than 50 arrests for violations of the California Health & Safety
(H&S) Code. These investigations and arrests involved: (1) unlawful importation,
exportation, manufacture, possession with intent to distribute and distribution of
narcotics; (2) the laundering of narcotics proceeds and monetary instruments derived
from narcotics activities; and (3) conspiracies associated with narcotics offenses. These
investigations have involved debriefing defendants, witnesses and informants,
conducting surveillance, assisting in court ordered interceptions, executing search
warrants, seizing narcotics and narcotics-related assets and making arrests for narcotics-
related offenses.

3. Iam currently assigned to the DEA San Diego Field Division’s (SDFD)
San Diego County Integrated Narcotics Task Force (NTF) Team 10 and have been since
September 2018. NIF Team 10 is comprised of DEA Special Agents (SAs), Task Force
Agents (TF As) and Task Force Officers (TFOs) from the San Diego Police Department
(SDPD), Department of Homeland Security Investigations (HSI), Federal Bureau of

 

 

 
0D ONY A WA BW WN BE

NN BH BN NY KN WKY KY Bee eB Be Se eB Be ee
oN KA UW BR WY NY SEP Oo Oo wm HT DO NN BR wD YH Oo

 

 

Case 3:19-mj-03007-KSC Document1 Filed 07/18/19 PagelD.5 Page 5 of 13

Investigation (FBI), and Department of Health Care Services (DHCS). NTF Team 10
primarily investigates illegal drug trafficking organizations (DTOs) operating in the
United States and internationally, including those DTOs whose operations involve the
distribution of wholesale quantities of fentanyl, oxycodone, hydrocodone, other
controlled pharmaceutical drugs, cocaine, methamphetamine, marijuana, heroin and
hashish in and around the San Diego, California area. Team 10 focuses on investigating
illegal drug distribution related to drug overdose deaths in San Diego County.

4, Prior to being employed with the DEA, I was a Police Officer for the SDPD
from September 2016 to May 2018. I was assigned to patrol in Mid-City Division where
I was responsible for responding to 911 radio calls as well as investigating and assisting
with the investigations of over 100 crimes occurring in the city of San Diego.

5. Through my training, experience, and interaction with more experienced
DEA SAs, TFOs, and other drug investigators, I have become familiar with the methods
employed by drug traffickers, in particular, practices to smuggle, safeguard, transport,
and distribute drugs, and to collect and launder drug-related proceeds. These methods
include the use of wireless communications technology (such as cellular telephones) to
both send text messages and to make voice calls, conduct counter-surveillance, further
smuggling schemes tied to legitimate businesses, employ false or fictitious identities,
and use coded or encrypted communications in an attempt to avoid detection by law
enforcement and to circumvent drug investigations. I know that during the course of
these wire and electronic communications, organization members routinely use coded
references and/or encryption in an effort to elude law enforcement detection, and that
drug traffickers often confine their illegal telephonic communications to well-trusted

organizational members and other high-level drug traffickers.

6. Based on my training and experience, I am aware that it is a common practice
for drug traffickers to work in concert with other individuals, and to do so by using cellular
telephones to maintain communication with co-conspirators in order to further their

criminal activities. For instance, people who distribute narcotics are frequently in

2

 

 

 

epee an foe ee pa ee op
Oo CO SD HA & WD He

NB BO BO BD BRD BRO ODD ORD OBR OOO ee
OO ~s BH tT SP WH YK CO YO ODO HS DH HB WH YP KF CO

 

 

Case 3:19-mj-03007-KSC Document1 Filed 07/18/19 PagelD.6 Page 6 of 13

telephonic contact with their customers, suppliers, and co-conspirators in order to know
when and where to both retrieve and deliver the drugs for which they are responsible. That
creates several categories of cellular-phone-related evidence, including subscriber
information, call history data, and cell-site geo-location data which may reflect
communications among and between co-conspirators, and the approximate locations of
such communications.
II.
PURPOSE OF AFFIDAVIT

7. This affidavit supports applications to search and seize subscriber

information, telephone toll data, and cell-site geo-location data for the period of

September 1, 2018 through October 25, 2018, for the following telephone numbers:

a. A T-Mobile cellular telephone bearing number (619) 376-9772, with
pending subscriber information and believed to be used primarily by Tony
DAVIS (hereinafter referred to as Target Telephone Data 1);

b. A Sprint cellular telephone bearing number (619) 453-2186, with pending
subscriber information and believed to be used primarily by Travis Ray
BALLOU (hereinafter referred to as Target Telephone Data 2); and

c. A T-Mobile cellular telephone bearing number (619) 727-1134, with
pending subscriber information and believed to be used primarily by
Jackie Christine GALVAN (hereinafter referred to as Target Telephone
Data 3);

(collectively, the Target Telephone Data), as described in Attachments A-1 through A-3.
8. Asset forth below, probable cause exists to believe that the Target Telephone
Data contains evidence of distribution of controlled substances resulting in death and
conspiracy to do the same, in violation of 21 USC §§ 841 and 846.
9. All of the conclusions and beliefs set forth in this affidavit are based on my
training and experience, conversations with other agents who have extensive experience in
drug-trafficking investigations, and my knowledge of the facts of this investigation. All of

the dates, times, and amounts listed in this affidavit are approximate. Conversations and

3

 

 

 
Oo Aa sa DH HH BR WH DB

NB Be BOO BND ND BRD ORD BRD ORO i i a ee
Se 41 DH WM BP WwW NH K§ TFT ODO DW I HD A fF WwW NH fF OS

 

 

Case 3:19-mj-03007-KSC Document1 Filed 07/18/19 PagelD.7 Page 7 of 13

discussions below are set forth in substance unless noted. Since this affidavit is for a limited

purpose, I have not included every fact I know about this investigation. I set forth only

facts necessary to support the issuance of the requested warrants.

10. Except as otherwise noted, when I assert that a statement was made, the
information was provided by a DEA agent or another law enforcement officer with
whom I have spoken or whose reports or statements I have reviewed. Likewise,
information resulting from surveillance, except where otherwise indicated, does not
necessarily set forth my own observations but rather has been provided directly or
indirectly by Team 10 SAs/TFAs/TFOs or other law enforcement officers who
conducted such surveillance.

NII.
PROBABLE CAUSE

11. On October 24, 2018, National City Police Department (NCPD) Officers
were called to respond to a report of a deceased female, who was subsequently identified
as Jacqueline Christine GALVAN, who suffered a drug overdose. GALVAN was found
at her friend, AC’s, residence located at 1938 East 17" Street, National City, California
91950.

12. At approximately 7:03 p.m., NCPD Officers S. Anderson and J. Taylor

responded to the aforementioned residence. After numerous attempts at resuscitation,

paramedics on scene pronounced GALVAN deceased. GALVAN’s black iPhone was
found on the chair where she had been sitting (Target Telephone Data 3).

13. Team 10 agents responded to the residence at approximately 8:30 p.m. and
took custody of Target Telephone Data 3. Additionally, agents spoke with AC. AC
stated she knew of GALVAN’s heroin usage and would often try to talk GALVAN out
of using. AC said she had communicated with GALVAN earlier in the day and learned
that GALVAN had overdosed the previous day (Tuesday, October 23, 2018), was taken
to the hospital, and was subsequently released. GALVAN told AC she had overdosed

from the pre-loaded syringes she obtained from her source of supply (SOS). AC stated
4

 

 

 
Co oOo NON vA BR OH oD oe

BS BR BR BD RD ORD DD DD DR i i ei ia ee a
oO ~] nN nA oa a bo — CS WO oo ~~] ON wa a Cao bo ee So

 

 

Case 3:19-mj-03007-KSC Document1 Filed 07/18/19 PagelD.8 Page 8 of 13

GALVAN arrived at her residence in the early afternoon. According to AC, GALVAN
asked if she could borrow twenty dollars to pay back a friend, and AC agreed. Shortly
thereafter, AC observed GALVAN walk out to a vehicle that had pulled up in front of
the residence and speak with the individual in that vehicle. AC stated GALVAN then
walked back to the front yard of the residence and sat down on a sofa chair while AC
made a phone call. A few minutes later, AC noticed that GALVAN appeared
unconscious and in an odd position on the sofa chair. AC attempted to wake GALVAN,

but was unsuccessful. AC then called 911.

14. On October 25, 2018, San Diego Superior Court Judge Charles G. Rodgers
signed a California State search warrant (#58649), authorizing both the search of Target
Telephone Data 3 and its use in a subsequent investigation of GALVAN’s death.
Agents subsequently reviewed the contents of Target Telephone Data 3 and then
utilized it in an undercover manner, posing as GALVAN.

15. While conducting a review of the text message communications in Target
Telephone Data 3, agents identified suspected drug-related text messages between
GALVAN and a contact listed only as “Mr Mans!” with an associated telephone number
619-453-2186. “Mr Mans!” was later identified as BALLOU, after BALLOU
personally appeared to deliver heroin to GALVAN. The text messages indicated
GALVAN had previously obtained suspected heroin from BALLOU on October 22, 23,
and 24, 2018. Text messages from October 24, 2018 indicated that, at approximately
4:14 p.m., just hours before GALVAN’s death, BALLOU delivered heroin to
GALVAN at AC’s residence. Then, at 4:20 p.m., BALLOU told GALVAN to be
careful and that he meant to bring her Narcan but forgot. The next day, October 25,
2018, BALLOU texted GALVAN twice checking on her and stating he hoped she was
Okay.

16. On October 25, 201 8, agents, acting in an undercover (UC) capacity as
authorized by the aforementioned search warrant, began using Target Telephone

Data 3 by posing as GALVAN to coordinate the purchase of an additional quantity of
5

 

 

 

 
Oo CO “1 WN A HB WY He

Me BM Bw NH BR BR BRD RO ORO ee ee
HSH ~~ DB HA BP WwW NY &§K§ TFT OO wens DB vA Se WW NY KF OC

 

 

Case 3:19-mj-03007-KSC Document1 Filed 07/18/19 PagelD.9 Page 9 of 13

heroin from BALLOU. Ultimately, BALLOU agreed to meet agents (posing as
GALVAN) at approximately 3:00 p.m. at a restaurant parking lot located at 2140 E.
Plaza Blvd., National City, California, in order to deliver heroin. When BALLOU
arrived at the parking lot, he identified himself and his vehicle and told the agents where
it was parked. Agents then detained BALLOU.

17. At the restaurant parking lot, agents searched BALLOU’s vehicle, based
on probable cause that the vehicle contained contraband, and called BALLOU’s phone
number to see if they could locate BALLOU’s phone (Target Telephone Data 2),
which they found on the driver’s side floorboard of the vehicle. Agents also found two
loaded and capped syringes (which later tested positive for fentanyl and heroin) under
the driver’s seat of the vehicle. Agents arrested BALLOU and transported him to the
DEA SDED for processing and interviewing.

18. During a post-arrest interview at the SDFD, BALLOU waived his Miranda
rights and admitted that he came to the restaurant to sell heroin to GALVAN. BALLOU
stated he met GALVAN on October 22, 23 and 24, 2018. BALLOU stated he made the
heroin stronger at GALVAN’s request the second time he provided her with heroin (on
October 23, 2018). BALLOU also told agents that, on October 24, 2018, he learned
from GALVAN that she had overdosed the previous day from the heroin he gave her
and was taken to the hospital. Nonetheless, BALLOU admitted that the following day
(the day GALVAN died), he delivered more heroin to GALVAN in National City,
California and meant to bring her Narcan in case she overdosed again, but forgot it at
his residence.

19, When questioned about where he obtained the heroin, BALLOU stated he
did not wish to disclose any information regarding his SOS.

20. BALLOU then signed two consent forms authorizing agents to search his
bedroom and Target Telephone Data 2.

21. During a review of Target Telephone Data 2, agents found drug related

text message communications between BALLOU and a contact listed as “Ant Black”
6

 

 

 
Co Oo SI DH A Se BH BR

N WB MB NHN WB PD RD Re ee Se ei
Oo ~a DB wr FF WY YH KH COC OO OB DW HB A FSF W WH YF

 

 

Case 3:19-mj-03007-KSC Document1 Filed 07/18/19 PagelD.10 Page 10 of 13

with an associated phone number of 619-376-9772 (Target Telephone Data 1) during
the dates of October 23, 24 and 25, 2018. A query of law enforcement databases listed
the user of Target Telephone Data 1 as Tony DAVIS who resides at 6833 Amherst
Street, San Diego, California 92129.

22. During a search of Target Telephone Data 2, agents encountered a text
message on October 23, 2018, between BALLOU and DAVIS. During the text message
BALLOU texted DAVIS the following;

“This chic I sold a 10$ sac to. Over dosed last night bro they had to give
her narcan. And they found fentanal in system. So your stuff def has fetnal
in it. Crazy I barely made her a big issue. Hell I can do half gram shots
bro.”

23. Furthermore, agents observed text messages between BALLOU and
DAVIS on October 23, 24 and 25, 2018, showing the additional sales of narcotics.
Based on areview of BALLOU’s cell phone, agents suspect DAVIS is BALLOU’s SOS
who ultimately contributed to GALVAN’s death.

24, On November 15, 2018, agents executed a judicially authorized California
State search warrant (#58854) at DAVIS’s residence located at 6833 Amherst Street,
San Diego, California 92115 and seized distributable quantities of both “crack” cocaine
and heroin, and indicia of drug sales, including a functioning digital scale with residue
and packaging materials in the form of numerous small, unused clear plastic Ziploc
style plastic baggies. Notably, a pre-filled syringe found at the location later tested
positive for fentanyl and heroin. Agents also seized Target Telephone Data 1.

25. Agents arrested DAVIS, who later provided a post-Miranda statement
where he admitted to selling drugs, including crack cocaine, heroin, and
methamphetamine. According to DAVIS, the drugs agents found at his residence were
the drugs he was selling.

26. Based upon my experience investigating narcotics traffickers and the

particular investigation in this case, there is probable cause to believe that BALLOU
7

 

 

ne pe ee en re nn mentee scone eame tee | pein ee ee seineersee saeaete te
oO 7 SD A BR WW Ne

Nm NM HB Bw WB KB BRD ORD RO a ea es ae
oo ~ DA A HR WwW NH KF CT OO wo HS DH wT SB WH HB FY

 

 

Case 3:19-mj-03007-KSC Document1 Filed 07/18/19 PagelD.11 Page 11 of 13

used Target Telephone Data 2 to coordinate the distribution of federally controlled
substances on or about October 23, 24 and 25, 2018 with his SOS, DAVIS, who used
Target Telephone Data 1. This ultimately resulted in the overdose death of GALVAN
who used Target Telephone Data 3 to buy from BALLOU during the aforementioned
dates.
BASIS FOR EVIDENCE SOUGHT IN SEARCH WARRANT

27. Based on my training, experience, consultations with law enforcement

officers experienced in narcotics investigations, and all the facts and opinions set forth in

this Affidavit, I am aware that:

a. Drug dealers will use cellular telephones because they are mobile and provide
instant access to telephone calls, text and voice messages, and other
applications used for communication.

b. Drug dealers believe that cellular telephones provide greater insulation and
protection against court-ordered wiretaps, and they believe in the inability of
law enforcement personnel to simultaneously track the originating and
destination telephone numbers of calls placed to and from their cellular
telephones.

c, Drug dealers will use cellular telephones in order to coordinate the receipt and
delivery of their illicit cargo.

d. Drug dealers will use cellufar telephones to notify or warn their accomplices
of law enforcement activity to include the presence and posture of marked and
unmarked units, as well as the operational status of checkpoints and border
crossings.

e. Drug dealers use cellular telephones registered to others, or, if permitted by
the cellular telephone service provider, registered to no one to hide their
identities. Subscriber information collected and stored by telephone service
providers will reflect registration and billing information associated with a
particular cellular telephone and, therefore, reveal facts that confirm
ownership, dominion, and control.

f. Drug dealers create a record of their approximate physical locations when they
place or receive telephone calls during acts in furtherance of the conspiracy,
8

 

 
Oo wa sD Hw FB WY PP

NM Bh bo BR NO WD BRD ORD ORDO Oe Oe Re i ee ee a ee
oO ~) OG to ff WH HHO KF DT OO CO HA A FB WwW YP KF OS

 

 

Case 3:19-mj-03007-KSC Document1 Filed 07/18/19 PagelD.12 Page 12 of 13

and other acts, because cellular telephone service providers collect and store
cell-site geo-location data, which information can be used to calculate ‘the
approximate location of a telephone call.

28. Based on the above, there is reason to believe that DAVIS carried and/or used
the cellular phone associated with T-Mobile telephone number (619) 376-9772 from
September 1, 2018 through October 25, 2018.

29. Based on the above, there is reason to believe that BALLOU carried the
cellular phone associated with Sprint telephone number (619) 453-2186 from
September 1, 2018 through October 25, 2018.

30. Based on the above, there is reason to believe that GALVAN carried and/or
used the cellular phone associated with T-Mobile telephone number (619) 727-1134 from
September 1, 2018 through October 24, 2018.

31. Based on my training and experience, and my consultation with other law
enforcement officers experienced in obtaining telephone data from T-Mobile, Sprint, and
other cellular telephone service providers, I am aware that T-Mobile and Sprint routinely
collect and store data concerning the telephone numbers that they issue. Among the data
that T-Mobile and Sprint collect and store are: (i) detailed subscriber information;
(ti) detailed information concerning incoming and outgoing telephone calls placed and
received by a telephone assigned to a telephone number that they issue; (iii) detailed
information concerning outgoing direct calls, text message, and SMS messages, placed and
received by a telephone number that they issue; and (iv) detailed information concerning
cell-site geo-location data for a telephone and or a direct connection number issued by that
they issue, which data can be used to calculate the approximate location of a telephone call
involving such a number, as described in Attachments B-1 through B-3.

CONCLUSION

32. Based upon my training and experience, consultation with other law
enforcement officers experienced in narcotics trafficking investigations, and all the facts
and opinions set forth in this Affidavit, I submit there is probable cause to believe that

evidence of the drug-trafficking activities of BALLOU, DAVIS, and GALVAN, and
9

 

 

 

 
Co OO ss DH mH EF WY Ye

Nm NM HO Bw WN PR wR BH ROR Be Re Re Se Re Se SS
oo “Ns OH Uh SP WY HK CO OBO wD HP WD WB KS BS

 

 

Case 3:19-mj-03007-KSC Document1 Filed 07/18/19 PagelD.13 Page 13 of 13

known and unknown co-conspirators, are among the Target Data collected and stored by
T-Mobile and Sprint, including: (i) subscriber information for the phones above;
(ii) information concerning incoming and outgoing telephone calls, text messages, and
SMS messages, placed and received by the phones above, from September 1, 2018 through
October 25, 2018; and (iii) information concerning cell site geo-location data for calls
placed by or received by the phones above from October 1, 2018 through November 15,
2018.

Ané LQ

Sarah Duray
Special Agent
Drug Enforcement Administration

Subscribed and sworn to before me this / (Th 0

Mf...

HONORABLE AREN S. CRAWFORD
UNITED eS MAGISTRATE JUDGE

     
  

 

10

 

 

\
i
§
i
i
t
;
i

 
